REISSUE OFFICE ACTION
The present application is being examined under the pre-AIA  first to invent provisions.  This is a reissue office action for US Patent 6,996,538, which included original patent claims 1–96.  Applicant requested amendment of the claims on 9/8/2020.  Claims 2–10, 12, 13, 15–18, 21, 30, 31, 33, 37–44, 46–51, 53–61, 63–66, 68, 69, 77–80, 82 and 86–95 are pending.

Post-Grant History of the Patent
The patent (US Patent 6,996,538) issued 2/7/2006 with claims 1–96.
The patent was the subject of litigation 3:13cv1278 and 3:13cv1743.
The patent underwent reexamination in 90/013,050, where claims 1, 9, 10, 19, 32, 52, 67 and 81 were amended.  All of claims 1–96 were determined to be patentable after the aforementioned amendments.  No claims were added or canceled.  See certificate C1 issued 11/24/2014.
The patent was the subject of CBM2015-00037 and CBM2016-00025, where claims 1, 14, 19, 22–28, 32, 34–36, 45, 52, 62, 67, 70–76, 81, 83–85 and 96 were determined to be unpatentable under 35 USC § 101 and were subsequently canceled in certificate J1, issued 6/20/2019.
The patent was the subject of CBM2020-00001 and CBM2020-00005, where all of the remaining claims (2–13, 15–18, 20, 21, 29–31, 33, 37–44, 46–51, 53–61, 63–66, 68, 69, 77–80, 82 and 86–95) were instituted with respect to 35 USC § 101.  The two proceedings were terminated 10/13/2020 due to settlement after institution.

37 CFR 42.73 Estoppel
US Patent 6,996,538 was the subject of the CBM proceedings identified above.  Patent Owner is reminded of the provisions of 37 CFR 42.73(d)(3) which reads:
“(3) Patent applicant or owner. A patent applicant or owner is precluded from taking action inconsistent with the adverse judgment, including obtaining in any patent:
A claim that is not patentably distinct from a finally refused or canceled claim; or 
(ii) An amendment of a specification or of a drawing that was denied during the trial proceeding, but this provision does not apply to an application or patent that has a different written description.”
 
Domestic Priority and Supported Benefit Date
US Patent 6,996,538 issued from application 09/799,879, filed 3/7/2001, but enjoys priority to 3/7/2000 by way of provisional application 60/187,389.  None of the claims of the patent however are supported by this earlier date.  For example, detection of an RFID tag is not present in the provisional application.  Therefore, for purposes of applying prior art, the 3/7/2001 non-provisional filing date will be used.


Declaration and Reason for Reissue
This Reissue has been filed pursuant to the original patent being at least partly inoperative or invalid by reason of “claiming more or less than he had the right”, specifically:
“The claims are amended to explicitly recite previously-implied claim terms. For example, amended claim 8, which has been placed in independent form, now recites that “said evaluation includes searching said one or more databases to find a manufacturer, supplier, or distributor inventory which best fulfills said inventory restocking parameters provided by said customer” (9/8/2020 declaration p. 2).

Specification
The amendment to the specification filed 9/8/2020 has been approved for entry.
Claim Objections
Claims 2, 8–10, 14, 30, 53–61, 63–66, 68, 69, 77–80, 82, 86–95 are objected to because of the following informalities:  
Claim 2 employs strikethrough to show deleted material rather than employing single brackets.  See 37 CFR 1.173(d)(1).
Claim 8, page 5, line 9, “in” should be underlined.
Claim 8, page 5, last line, the period should not be underlined.
Claims 9 and 10, “REID” should appear as “RFID”, given that these changes appeared in the 90/013,050 reexamination certificate C1 for this patent before this reissue was filed.
Claim 14 should be presented as a previously canceled claim, given that it was canceled via the post-grant review certificate J1 for this patent before this reissue was filed.
Claim 30, page 8, line 8, “by” should not be underlined.
Claim 30, page 8, last line, the period should not be underlined.
Claims 53–61, 63–66, 68, 69, 77–80, 82 and 86–95 each depend from a canceled claim.
Claims 54–57, 60, 61, 63–66 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 3–6, 12, 13 and 15–18. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claims 77–80 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 31 and 49–51.
Claims 82, 86 and 87 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 33, 37 and 38.
Claim 95 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 44.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 2, 10, 39–41, 53–61, 63–66, 68, 69, 77–80, 82 and 86–95 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2, it is not clear what structure of the system is being claimed.  The claim language describes permitted and non-permitted actions, yet it is not clear what structure of the inventory management system is responsible for these features.  
Claim 10, it is not clear what structure of the system is being claimed.  The claim language describes a permitted action, yet it is not clear what structure of the inventory management system is responsible for these features.
Claims 39–41, 91 and 92, it is not clear how the identification of the user is tied to the computer program product.  Is the optical reader part of the computer program product or is it claimed in combination?  The device for scanning?  The biometric identification device?
Claims 53–61 and 63–66 are of unclear claim scope because they depend from canceled claim 52.
Claim 59, there is no antecedent basis for said step of updating.  Further, a claim to an apparatus should set forth structure/capabilities rather than include method steps.
Claims 63–65 are confusing in claim scope.  Each is a system claim setting forth structure, yet the claim includes what appear to be method steps (identifying via . . . ).  These steps appear to represent methods of using the system rather than the structure of the system itself.
See MPEP 2173.05(p)(II), In re Katz Interactive Call Processing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005).
Claims 68, 69 and 77–80 are of unclear claim scope because they depend from canceled claim 67.
Claims 82 and 86–95 are of unclear claim scope because they depend from canceled claim 81.
Claim 94 is of unclear claim scope given that it already appears in claim 43.  The claim scope is therefore unclear.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 2–10, 12, 13, 15–18, 21, 30, 31, 33, 37–44, 46–51, 53–61, 63–66, 68, 69, 77–80, 82 and 86–95 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
This 101 analysis follows the 2014 Interim Guidance on Patent Subject Matter Eligibility (Federal Register /Vol. 79, No. 241 at 74618) and the subsequent updates and memoranda, including the “2019 Revised Patent Subject Matter Eligibility Guidance” (2019 PEG) and the “October 2019 Update”.  See 
Regarding step 1 of the flowchart, the claims are directed to either: a system, a method and a computer readable storage medium and therefore they each pass step 1.  

Moving to step 2A of the eligibility test, we determine whether the claims are “directed to” a patent-ineligible abstract idea.  The 2019 PEG creates a two-prong approach for this step.  
Prong one of 2A requires analysis as to whether an abstract idea recited in the claims falls within any of the groupings of abstract ideas enumerated in the 2019 PEG.  Claims 8, 30 and 43 recite “[a]n inventory management system”, “[a] method for inventory management” and “[a] computer program product for managing customer inventory” and set forth limitations to: 
collect and store inventory information from multiple entities
forecast inventory needs,
evaluate the inventory information to find a best fulfillment entity,
order from the best fulfillment entity,
track and update inventory items and quantity and 
provide access to the inventory information.
These claims therefore recite the abstract idea of managing inventory based 
Prong two of 2A requires analysis as to “whether the claim recites additional elements that integrate the exception into a practical application of that exception”.  MPEP 2106.04(d)(I) describes that a list of considerations are evaluated in prong 2 of step 2A (as well as in Step 2B).  These considerations are listed in MPEP 2106.05(a) through (h) and are evaluated in prong 2 step 2A without consideration of whether the additional elements represent well-understood, routine and conventional activity.
Claims 8, 30 and 43 include elements that might be considered additional to the abstract idea such as:
computer with storage medium,
network connection,
database(s) for storing and searching data
software,
interface to identify users and provide them access and
RFID detection.
These claimed elements when considered separately or together provide for 
The specification recognizes prior art inventory monitoring, including tracking incoming and outgoing inventory, analyzing supply and usage trends, determining minimum quantities on hand and ordering replacements as supply diminishes.  The specification recognizes that this is accomplished by employees with or without automation systems, barcode scanners, etc.  See US Patent 6,996,538 at 1:23–43.  The specification “improves upon the prior art by shifting the burden of inventory tracking onto a third party” (at 1:46–47).  These are not technological problems nor are they overcome here using a technological solution set forth in the claims.  The claims do not improve the functioning of a computer or technology.  The claims do not address problems particular to the use of databases, 
Therefore, the additional elements do not integrate the exception into a practical application of that exception. Claims 8, 30 and 43 do not satisfy prong two of Step 2A.
Dependent claims 13, 15–17, 40, 41, 44, 49–51, 61, 63–65, 78–80, 88-92 and 95 provide additional elements for:
printing,
optical reading, 
wireless scanning, and 
biometric reading.
	None of these provide improvement to the functioning of a computer or technology itself, none apply or use a particular machine, none transform an article to a different state or thing and none apply the abstract idea in a meaningful way beyond generally linking the abstract idea to a particular technological environment or field of use.  Where computer technology is used, it is merely invoked in order to carry out the abstract idea itself, including software to forecast, evaluate, order, track and update.  The data-gathering and data communications represent insignificant, extra-solution activity.

step 2B of the eligibility test, we determine whether the claims recite additional elements that amount to “significantly more” and thus provide an inventive concept.  Claims 8, 30 and 43 include elements that might be considered additional to the abstract idea such as:
computer with storage medium,
network connection,
database(s) for storing and searching data
software,
interface to identify users and provide them access and
RFID detection.
These elements however, individually and in ordered combinations as claimed, do not amount to “significantly more” than the abstract idea and are generically recited computer elements which do not add a meaningful limitation to the abstract idea because they would be routine in any computer implementation.  These computer-based elements are put to use for their well-known, routine and conventional native purposes.  The software used is described as commercially available, such as “Microsoft SQL Server” and “a web page accessible through a web browser” (US Patent 6,996,538 at 2:62–64, 5:15–16).  Also See MPEP 2106.05(d)(ii) where the courts have recognized transmitting data over a network, calculations, recordkeeping and retrieving information from memory as conventional.  
1
Regarding the RFID detection, applicant admits that the prior art used “barcode scanners or other electronic identifiers to track outgoing and incoming inventory” (US Patent 6,996,538 at 1:39–41).  Further, the PTAB established that “we agree with Petitioner . . . that the disclosed RFID technology of the ’538 patent is conventional and generic.”2
Although the claims recite automation technology (database(s), software, computer, RFID), the claimed limitations generally can be performed manually, such as with pen and paper, without the need for computers.
As such, the claims do not recite “significantly more” than the judicial exception, and therefore they fail step 2B of the eligibility test.  Because the answer to Step 2B of the flowchart is “NO”, claims 8, 30 and 43 are not directed to eligible subject matter.

printing,
optical reading, 
wireless scanning, and 
biometric reading.
Official Notice is taken that each of these computer peripheral elements were well-known and conventional at the time.  These elements however, individually and in ordered combinations as claimed, do not amount to “significantly more” than the abstract idea and are generically recited computer elements which do not add a meaningful limitation to the abstract idea because they would be routine in any computer implementation.  These computer-based elements are put to use for their well-known, routine and conventional native purposes.  

Response To Arguments
Applicant argues:
“the challenged claims integrate inventory management into a practical application, and thus the claims are eligible” (9/8/2020 remarks, p. 20).
“The present claims recite a combination of elements that improve the relevant inventory management system technology in three ways: (1) more efficient searching of inventory information; (2) more efficient network utilization; and (3) more efficient utilization of system resources” (9/8/2020 remarks, p. 20).
See examiner responses below.   

Applicant argues:
“(I) more efficient searching of inventory information” (9/8/2020 remarks, p. 21).
“Prior art inventory management approaches were decentralized . . . The lack of aggregating information . . . resulted in inefficient searching of the inventory information . . . because the inventory information would first need to be accessed at each enterprise's database” (9/8/2020 remarks, p. 21).
“The '538 Patent's teachings are contrary to the conventional approach and therefore represents an improvement in the relevant technology. This is because the '538 Patent discloses and claims an aggregating architecture where a database collects, over a network connection, current inventory information from a plurality of enterprises” (9/8/2020 remarks, p. 21).
“Ex parte Vermette, Appeal 2017-008997 (PTAB 2018), illustrates the Board's approach to database claims. It notes that a database is eligible if the claimed novelty is not in the data itself, but in how it is manipulated and directed” (9/8/2020 remarks, p. 23).
Examiner disagrees.  These arguments are not consistent with the claim language.  The claims require data from multiple entities, yet this data is stored in “one or more databases”.  Given that the claim allows for multiple databases, arguments concerning alleged benefits in searching only a single database are misplaced.
Further, the patent does not describe any change or innovation to the way Ex Parte Vermettte. 

Applicant argues:
“The invention thus provides advantages, such as enhanced purchasing power . . . and creating a forum for resales among purchasers . . . while preserving privacy” (9/8/2020 remarks, p. 23–24).
Examiner disagrees that these benefits provide indicia of patent-eligible subject matter.  These alleged benefits result from the nature of the data chosen to be included in the database rather than the database itself.  Preserving privacy through user access control is a well known and conventional technique for any business data, whether implemented with computers or not.  Applicant provides no improvement to the computer itself with any particularly-disclosed or claimed access control limitations.  



“(2) more efficient network utilization” (9/8/2020 remarks, p. 25).
“In addition to the above noted technical improvement, the claimed subject matter improves network efficiency.” (9/8/2020 remarks, p. 25).
Examiner disagrees.  As stated above, the claims cover an example where multiple databases are accessed and searched.  Further, applicant has not improved network efficiency – each search over a network is no more efficient than each prior art search over a network.

Applicant argues:
“(3) more efficient utilization of system resources” (9/8/2020 remarks, p. 25).
“in prior art approaches that utilized a distributed architecture, there was the potential to rely on inaccurate (outdated) inventory information” (9/8/2020 remarks, p. 25).
“The '538 Patent's teachings remedy the noted problem because it "collect[s] ... [and] tracks inventory items ... as inventory items are added to, restocked to, or removed from said inventories," and "updates in real time said data on said one or more databases."” (9/8/2020 remarks, p. 26).
Examiner disagrees.  Again this concerns the data rather than the structure of the database itself.  Prior art inventory management techniques would have been well aware that outdated inventory data could be problematic and that updated data would provide these same benefits.  Freshness of data does not represent an improvement to the computer itself.

Notification of Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which this patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.

Information Material to Patentability
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  See also MPEP §§ 1404, 1442.01 and 1442.04.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D CARLSON whose telephone number is (571)272-6716.  The examiner can normally be reached on Mon-Fri 7:30 am to 5:00 pm, off 1st Fri.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on (571) 270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY D CARLSON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:

/C.M.T./Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        /M.F/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 CBM2015-00037 Final Written Decision, 6/28/2016, p. 25.
        2 CBM2016-00025 Final Written Decision, 6/23/2017, p. 20.